Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000691
                                                         04-APR-2017
                                                         12:16 PM



                          SCWC-15-0000691


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                          STATE OF HAWAI'I,

                   Respondent/Plaintiff-Appellee,


                                 vs.


                 KEVIN NAKAYAMA, aka Jason Tanaka,

                  Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-15-0000691; CR. NO. 13-1-0381)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant Kevin Nakayama’s

application for writ of certiorari filed on February 21, 2017, is

hereby rejected.

          DATED:   Honolulu, Hawai'i, April 4, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson